889 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George A. LAGUTA, Plaintiff-Appellant,v.VILLAGE OF BOSTON HEIGHTS, James Murphy, Judge, Defendants-Appellees.
No. 89-3065.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1989.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD SUHRHEINRICH, District Judge*.

ORDER

2
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record indicates that the magistrate entered an order denying LaGuta's application for in forma pauperis status.  After LaGuta filed his notice of appeal from that order, the magistrate reversed himself and granted LaGuta in forma pauperis status.


4
This court lacks jurisdiction in this appeal.  An order of a magistrate is not appealable unless the magistrate is given plenary jurisdiction pursuant to 28 U.S.C. Sec. 636(c)(1).    See Tripati v. Rison, 847 F.2d 548 (9th Cir.1988) (per curiam);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).  The magistrate in the instant case was not given plenary jurisdiction.


5
It is therefore ORDERED that this appeal is hereby dismissed for lack of jurisdiction pursuant to Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Richard Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation